          Case 1:19-cv-01135-AT Document 86 Filed 11/05/19 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 GEORGIA SHIFT, et al.,

        Plaintiffs,
                                           Civil Action File No.
 v.                                        1:19-CV-1135-AT

 GWINNETT COUNTY, et al.,

        Defendants.

      CERTIFICATE OF CONSENT FOR SUBSTITUTION OF COUNSEL

       Pursuant to Local Rule 83.1(E)(2), please substitute AARON J. ROSS in the

place of BENNETT D. BRYAN as counsel of record for Defendant DeKalb

County.

       Mr. Ross will serve as lead counsel for Defendant DeKalb County, and Mr.

Bryan will no longer serve as counsel of record in this case. As indicated by the

signatures below, Defendant DeKalb County and Mr. Bryan have consented to this

substitution.
       Case 1:19-cv-01135-AT Document 86 Filed 11/05/19 Page 2 of 3




     Respectfully submitted, this 5th day of November, 2019.

s/ Aaron J. Ross                        s/ Bennett D. Bryan
Aaron J. Ross                           Bennett D. Bryan
Senior Assistant County Attorney        Senior Assistant County Attorney
Georgia Bar No. 461981                  Georgia Bar No. 157099
DeKalb County Law Department            DeKalb County Law Department
1300 Commerce Drive, 5th Floor          1300 Commerce Drive, 5th Floor
Decatur, Georgia 30030                  Decatur, Georgia 30030
Telephone: (404) 371-3011               Telephone: (404) 371-3011
Facsimile: (404) 371-3024               Facsimile: (404) 371-3024
ajross@dekalbcountyga.gov               bdbryan@dekalbcountyga.gov

One of the Attorneys for Defendant      Withdrawing Counsel for Defendant
DeKalb County                           DeKalb County


For DeKalb County:

s/ Laura K. Johnson
Laura K. Johnson
Deputy County Attorney
Georgia Bar No. 392090
DeKalb County Law Department
1300 Commerce Drive, 5th Floor
Decatur, Georgia 30030
Telephone: (404) 371-3011
Facsimile: (404) 371-3024




                                     -2-
         Case 1:19-cv-01135-AT Document 86 Filed 11/05/19 Page 3 of 3




  CERTIFICATE OF SERVICE AND CERTIFICATE OF COMPLIANCE
                   WITH LOCAL RULE 5.1

      I hereby certify that I electronically filed the foregoing document with the

Clerk of the Court using the CM/ECF system (which document was prepared in

Times New Roman font, 14-point type, one of the font and point selections

approved by the Court in N.D. Ga. L.R. 5.1(C)), which will automatically send e-

mail notification of such filing to counsel of record.

      This 5th day of November, 2019.

                                               s/ Aaron J. Ross
                                               Aaron J. Ross
                                               Senior Assistant County Attorney
                                               Georgia Bar No. 461981

                                               One of the Attorneys for Defendant
                                               DeKalb County
